Citation Nr: 0507268	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disease as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for a lung 
disease as a result of asbestos exposure.

A hearing was held before the Board at the RO in November 
2004.  A transcript of the hearing testimony is in the claims 
file.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC) in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.


REMAND

Reasons for remand:  1.  Obtain VA medical records:  In the 
May 2003 statement of the case (SOC), the RO stated, "In the 
absence of medical evidence linking your asbestos-related 
lung disease to exposure to asbestos in service, your claim 
is denied.  Your claim will be reconsidered upon receipt of 
medical evidence or opinion that links your asbestosis to 
exposure during service."  In May 2004, the RO sent the 
veteran a letter telling him what sort of evidence to submit 
to support his claim for service connection for an asbestos-
related lung condition.  In May 2004, the RO received a 
request from the veteran to obtain records of treatment by 
Dr. Mary Strickland from a VA medical center (VAMC) in Little 
Rock.  Although it is not clear whether these medical records 
will provide the link between asbestosis and exposure to 
asbestos in service which the RO requested in the SOC, VA is 
still required to get them to see if they will substantiate 
the claim.  38 C.F.R. § 3.159(c)(2), (3).  The RO did not get 
these records, and therefore remand is required to get them 
from the VAMC and place them in the veteran's file.

This case also concerns whether the veteran currently has an 
asbestos-related lung disease and, if so, whether the 
asbestos exposure it is related to occurred in service or 
after service.  With regard to the asbestos exposure, the 
veteran contends that, while on board the USS Philip, DD-498, 
a destroyer, he was exposed to asbestos while wearing an 
asbestos jacket and gloves during his operation of a 5-inch 
turret gun twice a day during the sounding of general 
quarters, and that he was also exposed to steam-operated 
equipment insulated with asbestos when carrying out his 
duties in the laundry room of the ship.  While the veteran, 
as a layperson, is not competent to testify as to the cause 
of his disease, he is competent to testify as to the facts of 
his asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

In the October 2002 rating decision, the RO noted that 
service records showed that the veteran served as a deck hand 
and a soda fountain attendant in service, his ratings being 
those of seaman (SN) and ship's serviceman (SH) in the Navy.  
The RO found that there was minimal probability of asbestos 
exposure in these positions.  The RO also noted that a 
report, dated in April 2002, from a private physician, D. B., 
M.D., showed post-service occupational exposure during the 
veteran's work as an auto mechanic in 1953-54 and 1959-90.  
In his VA Form 9, the veteran stated that there was no soda 
fountain on the ship on which he served and that he was in 
charge of the ship store and special service.  At the hearing 
before the Board, the veteran testified that he only worked 
as an auto mechanic after service for about a year or a year 
and a half and that he worked for Chrysler, Dodge, Ford, and 
General Motors as a service writer and service manager and 
that these were desk jobs that involved paperwork and not 
work as a mechanic.

2.  Conflicting medical evidence:  This case also involves 
conflicting medical evidence as to whether the veteran 
currently has an asbestos-related lung condition.  In this 
regard, Dr. B. stated in the April 2002 report, "I am not 
able to give a diagnosis of asbestosis in this patient."  R. 
C. T., M.D., noted in October 2002 that the veteran "has 
asbestosis and asbestos-related pleural disease on the basis 
of occupational exposure to asbestos in intensity, duration, 
and latency, chest radiographic findings of asbestos-related 
pleural disease and diffuse interstitial fibrosis, and 
crepitant rales on physical examination."  Thus, remand is 
required for an examination by a VA examiner who will 
consider the evidence concerning asbestos exposure in service 
and after service, who will review the pertinent medical 
evidence in its entirety, and who will render an opinion as 
to whether the veteran currently has an asbestos-related lung 
condition.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, and VA has not promulgated 
any regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21- 1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty, 4 Vet. App. at 432.

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  

Accordingly, this case is REMANDED for the following actions:

1.  Attempt to obtain the veteran's VA 
treatment records from the Little Rock VA 
Medical Center and its outpatient 
clinics.  In particular, attempt to 
obtain the records of Dr. Mary Strickland 
which the veteran specifically referred 
to in his correspondence in May 2004.  If 
records are unavailable, please indicate 
that fact in the file.  

2.  Schedule the veteran for a VA 
respiratory examination by an appropriate 
VA examiner to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder found to include claimed 
asbestosis or any other asbestos-related 
disease.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated studies should 
be performed, and all findings reported 
in detail.  This should include PFTs, a 
spirometry, pre- and post-bronchodilator, 
X-rays and CT of the chest, and, if 
indicated, exercise testing.  

The examiner must review the medical 
evidence in the claims file that is 
pertinent to a lung disease including the 
reports of the private physicians dated 
in April 2002 and October 2002.  On the 
basis of the examination findings, the 
history provided by the veteran, and a 
thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found (to include asbestosis, if 
found).  Specifically, the examiner shall 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that the diagnosed disorder(s) is 
etiologically related to (1) the 
veteran's military service to include in-
service exposure to asbestos and/or 
(2) post-service exposure to asbestos.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical findings both for and 
against a conclusion are so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against it.)

4.  The case should again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
May 2003.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




